Citation Nr: 0401877	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  95-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability claimed as 
postoperative chronic back pain (a back disability).


REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in November 1997 and May 2000 when it was 
remanded for additional development. 

In August 2002, the Board issued a decision that denied the 
veteran's claim for service connection for a disability 
claimed as postoperative chronic back pain (a back 
disability).  The veteran, in turn, appealed the denial of 
service connection to the United States Court of Appeals for 
Veterans Claims (Court). 

On July 18, 2003, the Court issued an order that granted a 
joint motion to remand, vacated the Board's August 2002 
decision and remanded the matter to the Board for action in 
compliance with the motion.


REMAND

The July 2003 Joint Motion notes that remand was required for 
compliance with the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. Principi 16 Vet. App. 
370 (2002) [addressing the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), specifically 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2002), enacted during the 
pendency of the appellant's appeal] and the duty to assist 
under 38 U.S.C.A. § 5103A.

First, the VCAA and the implementing regulations require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Further, VA is to inform the veteran of any evidence it was 
unable to obtain.  The Joint Motion argues that the Board 
failed to discuss the notification requirement and whether 
any documents in the record satisfied that requirement.  
Hence, the Board did not consider all applicable provisions 
of law and did not provide an adequate statement of reasons 
or bases for its decision.  38 U.S.C.A. § 7104 (2003).

The Board notes that by letter dated in February 2001, the RO 
attempted to comply with the notification requirements of the 
VCAA.  However, on remand, the RO must ensure compliance with 
the notice provisions contained in the VCAA, to include 
sending any additional letters to the veteran, as deemed 
appropriate.  In that regard, the RO must ensure that the 
veteran has been notified of what information or evidence was 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim.  See Quartuccio, 
supra; Charles, supra.

Second, in the Joint Motion, it was argued that VA failed to 
fulfill the duty to assist by not obtaining private medical 
records adequately identified by the veteran.  Specifically, 
in August 1998, the veteran had provided a signed VA Form 21-
4142, Authorization and Consent, in order for the RO to 
obtain his medical records from Ocean View Memorial Hospital 
in Myrtle Beach, South Carolina.  However, there is no 
indication that the RO ever requested these records.  
Additionally, the Joint Motion noted that the veteran put the 
RO on notice of certain private treatment records-
specifically, records from the Comprehensive Care and Pain 
Center, Dr. Heitz, Dr. Candela and Dr. M. E. McClure-but did 
not provide the appropriate Authorization and Consent Form 
that would have allowed the RO to request and obtain these 
records.  

The Board finds that the RO should request the veteran to 
complete authorizations for release of information from the 
Comprehensive Care and Pain Center and Drs. Heitz, Candela 
and McClure, as well as any others he wishes to add to the 
list.  Thereafter, the RO should request medical records from 
all providers and facilities for which the veteran provides 
releases-including Ocean View Memorial Hospital, for which a 
release has already been provided-notwithstanding any 
individual efforts the veteran may have taken to obtain such 
records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO should notify the veteran of the identity of 
the records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e) (2003).

In accordance with the Joint Motion, the case is hereby 
REMANDED to the RO (via the Appeals Management Center in 
Washington, D.C.) for the following action: 

1.  The RO must review the claims file, 
including the July 2003 Joint Motion 
referred to above, and ensure that all 
notification action required by the VCAA 
and implementing regulations is fully 
complied with and satisfied.  This 
includes issuing any additional letters 
to the veteran in regard to the duty to 
notify him of what information or 
evidence was needed from him and what the 
VA has done and will do to assist him in 
substantiating his claim.

2.  The RO should provide the veteran 
with forms to authorize the release of 
medical records.  Specifically, the RO 
should request that the veteran complete 
and sign authorizations for release of 
information from the Comprehensive Care 
and Pain Center and Drs. Heitz, Candela 
and McClure, as well as any other source 
of information about the veteran's 
claimed back disability.  Each 
authorization should include the complete 
address for the doctor or medical 
facility and the approximate dates of 
treatment. 

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  Specifically, 
the RO should request medical records 
from all providers and facilities for 
which the veteran provides releases, 
including Ocean View Memorial Hospital, 
for which a release has already been 
provided.  

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

4.  Thereafter, the RO should then 
undertake any other development required 
to comply with the VCAA and implementing 
regulations.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for a disability claimed as 
postoperative chronic back pain (a back 
disability) in light of all pertinent 
evidence and legal authority.

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




